              IN THE UNITED STATES DISTRICT COURT FOR THE
                     SOUTHERN DISTRICT OF GEORGIA
                           AUGUSTA DIVISION


CANDICE LOGAN,                      *
                                    ★


        Plaintiff,                  *
                                    ★


              V.                    *             CV 118-081
                                    *


BOYS & GIRLS CLUBS OF THE           *
CENTRAL SAVANNAH RIVER AREA,        *
INC.,                               *
                                    *


        Defendant.                  *




                               ORDER




     Before the Court is the Parties' stipulation of dismissal

with prejudice.      (Doc. 21.)   Plaintiff and Defendant signed the

voluntary dismissal; thus, the Court finds dismissal proper under

Federal Rule of Civil Procedure 41(a)(1)(A)(ii).

     IT IS THEREFORE ORDERED that this matter is DISMISSED WITH

PREJXJDICE.    The Clerk is directed to TERMINATE all motions and

deadlines, if any, and CLOSE this case.       Each party shall bear its

own costs and fees.


     ORDER ENTERED at Augusta, Georgia, this         /^-^day of May,
2019.




                                  J. RANDAL iiALL, CHIEF JUDGE
                                  UNITED~'S™TES DISTRICT COURT
                                   lUTHE^ DISTRICT OF GEORGIA
